PER CURIAM.
This cause is before us on appeal from a declaratory final judgment. Appellant argues that the trial court erred in finding that each survivor suing for the death of the decedent by the act of a single insured was entitled to the $300,000 statutory limit under the Florida Insurance Guaranty Association Act (FIGA Act), Section 631.-57(l)(a)3, Florida Statutes, relating to claims against insolvent insurers.
The trial court did not, at the time it entered judgment, have the benefit of Florida Insurance Guaranty Association v. Cole, 573 So.2d 868, 870-871 (Fla. 2d DCA 1990), wherein the court held that multiple survivors under the Wrongful Death Act, suing for the death of one person caused by the act of a single insured, had only a single covered claim under the FIGA Act.
The declaratory final judgment is, therefore, reversed, and this cause is remanded for proceedings consistent herewith.
BOOTH and NIMMONS, JJ., and WENTWORTH, Senior Judge, concur.